t c memo united_states tax_court lavern scherping petitioner v commissioner of internal revenue respondent loren and jane scherping petitioners v commissioner of internal revenue respondent docket nos filed date lawrence h crosby for petitioners tracy anagnost martinez for respondent memorandum findings_of_fact and opinion laro judge lavern scherping petitioned the court to redetermine deficiencies in his through federal income taxes and additions to these taxes as follows lavern scherping docket no additions to tax_year deficiency a a a a a b sec sec sec sec sec dollar_figure big_number big_number dollar_figure big_number --- --- --- --- dollar_figure --- --- dollar_figure big_number big_number percent of the interest due on dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure respondent reflected these determinations in a notice_of_deficiency issued to petitioner on date loren and jane scherping1 petitioned the court to redetermine deficiencies in their through federal income taxes and additions to these taxes as follows loren and jane scherping docket no additions to tax_year deficiency a a a a a b sec sec sec sec sec dollar_figure big_number big_number dollar_figure big_number --- --- --- --- dollar_figure --- --- dollar_figure big_number big_number percent of the interest due on dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure respondent reflected these determinations in a notice_of_deficiency issued to petitioners on date loren and jane scherping were copetitioners for simplicity and clarity we hereafter refer to loren scherping as the sole petitioner in that docket following our consolidation of these cases for purposes of trial briefing and opinion and following our rulings granting respondent's motions for partial summary adjudication scherping v commissioner tcmemo_1991_384 and scherping v commissioner tcmemo_1991_388 we are left to decide the following issues whether lavern scherping and loren scherping may deduct interest_expenses in amounts greater than those determined by respondent whether lavern scherping and loren scherping are liable for the additions to tax for negligence determined by respondent under sec_6653 and for and and under sec_6653 and b for whether lavern scherping and loren scherping are liable for the additions to tax for substantial_understatement determined by respondent under sec_6661 we hold for respondent on all issues section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure the term petitioners refers to lavern scherping and loren scherping collectively findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners resided in freeport minnesota when they petitioned the court petitioners are brothers during the years in issue they were dairy farmers who sold milk to modern craftsmen milk association mcma or to mcma's successors through imperial investments inc imperial petitioners participated with joan noske c p a among others in a scheme to understate their federal_income_tax liabilities through purported transfers of farming assets and operations to imperial ms noske prepared petitioners' individual income_tax returns and imperial's corporate returns for and loren scherping reported on each of his tax returns that he realized dollar_figure a year of sole_proprietorship income this was income he derived from farming for he reported sole_proprietorship income of dollar_figure which was farming income for and lavern scherping reported on each of his tax returns that he realized dollar_figure a year of sole_proprietorship income this was income he derived from farming for he reported sole_proprietorship income of dollar_figure which was farming income respondent determined and reflected in a separate notice_of_deficiency for each petitioner that petitioners were required to report the following amounts of income and expense which had originally been reported by imperial farm gross_income farming expenses depreciation farm gross_income farming expenses depreciation farm gross_income farming expenses depreciation lavern scherping loren scherping dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number in making this determination respondent recomputed and annualized imperial's income and expenses from its fiscal years to petitioners' calendar years in calculating depreciation respondent eliminated a basis step-up purportedly derived from petitioners' sale of assets to imperial finally respondent allocated the income and expenses between petitioners percent to lavern scherping and percent to loren scherping with appropriate allowances for farm-related income each petitioner had previously reported in determining petitioners' incomes respondent did not allow any deduction for interest_expense imperial had claimed as a deduction on its returns opinion respondent recomputed all of the income and certain of the expenses imperial reported on its tax returns and reallocated that income and expense to petitioners these reallocated amounts did not reflect any deductions for interest even though imperial had claimed deductions for substantial amounts of interest_expense petitioners argue that insofar as they are to be taxed on imperial's income they should be allowed to claim all the deductions imperial reported they also dispute respondent's determinations of additions to tax for negligence and for substantial_understatement interest deductions petitioners must prove that respondent's determinations set forth in the notices of deficiency are incorrect rule a 290_us_111 petitioners must also prove their entitlement to any claimed deduction deductions are strictly a matter of legislative grace and petitioners must show that their claimed deductions are allowed by the code 292_us_435 2imperial's returns for the fiscal years ending date through claimed interest_expense deductions of dollar_figure dollar_figure and dollar_figure respectively petitioners have known from the outset of this proceeding that no deductions for interest_expense were included in respondent's determinations of their taxable incomes they have chosen not to submit any documentation as to the amounts of interest they or imperial may have paid during the years in issue the fact and nature of any debt underlying the supposed payments the creditors to whom the interest may have been paid or the relationship of any such debt to the dairy farming activities that gave rise to the income at issue here petitioners point out that respondent has offered no explanation for not allowing them to deduct the interest_expense claimed on imperial's returns they also note that in an earlier proceeding before this court respondent agreed to a stipulated decision that imperial owed no additional income_tax in demanding that respondent explain the omission of the interest_deduction petitioners proceed from a false premise they are required to produce persuasive evidence rebutting respondent's determinations of their federal_income_tax liabilities finesod v commissioner tcmemo_1994_66 they have not done so we therefore sustain respondent's determinations on this issue negligence respondent also determined that both petitioners are liable for additions to tax for negligence for each year in issue petitioners must prove respondent's determination of negligence wrong rule a 58_tc_757 for and sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is attributable to negligence sec_6653 imposes a further addition_to_tax equal to percent of the interest payable on the portion of the underpayment attributable to negligence with respect to returns due after date ie petitioners' tax returns sec_1503 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 replaced former sec_6653 and with sec_6653 and b sec_6653 and b is similar to its predecessor sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is attributable to negligence sec_6653 imposes an addition_to_tax equal to percent of the interest payable on the portion of the underpayment attributable to negligence in contesting a finding of negligence the burden is on the taxpayer to prove that he did not fail to exercise due care or do what a reasonable and prudent person would do under similar circumstances 79_f3d_726 8th cir affg tcmemo_1994_408 petitioners argue that they were not negligent because they relied on their c p a joan noske to prepare their returns correctly and they were innocent bystanders with respect to any inaccuracies in the returns that argument is not persuasive petitioners colluded with ms noske in fictitiously transferring their farming assets to imperial and they did so to avoid their federal tax_liabilities they knew or had reason to know that ms noske was incorrect when she omitted the bulk of their farming income from their returns we do not believe petitioners' testimony that they failed to understand or appreciate the returns' inaccuracies we sustain respondent's determinations of negligence in all regards substantial_understatement sec_6661 imposes an addition_to_tax for substantial_understatement_of_income_tax for additions assessed after date this addition equal sec_25 percent of the amount attributable to the substantial_understatement 90_tc_498 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 in general the amount of the understatement is reduced to the extent an understatement is traceable to an item that is either adequately disclosed or supported by substantial_authority sec_6661 but this relief is curtailed if the item that causes the understatement derives from a tax_shelter an understatement derived from tax_shelter items is not reduced by disclosure sec_6661 further in addition to showing that an item attributable to a tax_shelter is supported by substantial_authority taxpayers must show they reasonably believed their tax treatment of any_tax shelter item was more_likely_than_not the proper treatment sec_6661 for purposes of sec_6661 the term tax_shelter includes any plan or arrangement aimed principally at avoiding or evading federal_income_tax sec_6661 petitioners' purported transfer of farming assets to imperial constituted a tax_shelter within the meaning of this section petitioners have failed to meet their burden_of_proof on this issue the understatements are substantial and the record does not establish that any of the understatements are reduced under sec_6661 we sustain respondent's determinations on this issue in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above find them to be irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
